Citation Nr: 1147428	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  10-21 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a thoracic spine disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disorder.

3.  Entitlement to service connection for a thoracic spine disorder.

4.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran appeared for a Travel Board hearing in August 2011; a copy of the transcript is of record.  In conjunction with the hearing, he submitted additional evidence, accompanied by a waiver of RO review.  38 C.F.R. § 20.1304(c) (2011).

The claims on appeal were addressed as having been reopened in a May 2011 Supplemental Statement of the Case (SSOC).  The Board nevertheless has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 3.156(a) (2011) regardless of the actions of the RO and has recharacterized the issues accordingly.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The Veteran's reopened service connection claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claims for service connection for a thoracic spine disorder and a right shoulder disorder were denied in an unappealed January 2007 rating decision.

2.  Evidence received since the January 2007 rating decision is new and relates to the question of whether the Veteran has current thoracic spine and right shoulder disorders that are etiologically related to service.  


CONCLUSIONS OF LAW

1.  As new and material evidence has been submitted, the claim of entitlement to service connection for a thoracic spine disorder, following the final January 2007 rating decision, is reopened.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).

2.  As new and material evidence has been submitted, the claim of entitlement to service connection for a right shoulder disorder, following the final January 2007 rating decision, is reopened.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Given the Board's favorable disposition of the petition to reopen the Veteran's previously-denied claims for service connection for thoracic spine and right shoulder disorders, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to these issues have been accomplished.   

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim." New and material evidence can be "neither cumulative nor redundant" of the evidence of record at the time of the last prior final denial of the claim and must also "raise a reasonable possibility of substantiating the claim."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claims for service connection for thoracic spine and right shoulder disorders were denied in a January 2007 rating decision on the basis that there was no current diagnosis of either disorder.  The same month, the Veteran was notified of this decision but he did not reply in any manner in the following year.  The Board therefore finds that the January 2007 rating decision is "final" under 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1100 (2011).  The question for the Board now is whether new and material evidence has been received by the RO in support of the Veteran's claims since the issuance of that decision.

In this regard, the Board observes that there was no post-service medical evidence of thoracic spine and right shoulder disorders of record as of January 2007.  Since that decision, however, relevant evidence has been added to the claims file.  Multiple treatment records, including two letters from David M. Allen, D.C., that are described in further detail below, confirm a current thoracic spine disorder.  Beginning in January 2007, VA outpatient records show treatment for right shoulder arthralgia.  The Board also notes that the Veteran's August 2011 hearing testimony concerning these disorders is presumed credible for the purpose of determining whether the claims should be reopened.  See Justus v. Principi, supra.

All of this evidence pertains to the question of whether the Veteran has currently diagnosed thoracic spine and right shoulder disorders that are etiologically related to service.  The Board would further point out that the threshold for reopening a previously denied claim on the basis of newly submitted evidence is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  As this evidence is both new and material, the Veteran's claims are reopened; as described below, a final determination as to the merits of the claims will be deferred pending a remand for additional development on the claims.


ORDER

New and material evidence has been received to reopen a claim for service connection for a thoracic spine disorder; to this extent only, the appeal is granted.

New and material evidence has been received to reopen a claim for service connection for a right shoulder disorder; to this extent only, the appeal is granted.


REMAND

As noted above, the Veteran furnished two statements from Dr. Allen in conjunction with his claim for service connection for a thoracic spine disorder.  In an August 2009 statement, Dr. Allen noted that the Veteran had reported pain beginning in 2001, and Dr. Allen stated his belief that the condition "did not begin recently, but commenced many years ago, which is consistent with what [the Veteran] told me when it started."  In the August 2011 statement, Dr. Allen stated that the Veteran believed that his disorder was related to service and that the scenarios posed by the Veteran were "real and possible."  Although it is not clear that the treating physician had access to the service treatment records or the other relevant portions of the claims file, an August 2011 VA treatment record also contains an assessment of chronic back pain that relates the current back pain back to service.  Given these opinions, the Board finds that a VA examination addressing the nature and etiology of this disability is "necessary" under 38 C.F.R. § 3.159(c)(4).

Likewise, the Board finds that a VA examination is needed to address the nature and etiology of the claimed right shoulder disorder.  The Veteran was treated for right shoulder pain during service in April 2002 and, as noted above, has been treated at a VA facility for right shoulder arthralgia since January 2007.  The VA doctor who treated the Veteran in August 2011 also indicated that current shoulder problems appeared to be related to pain from service.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination in order to determine the nature and etiology of any thoracic spine and right shoulder disorders which may be present.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any further indicated tests and studies (to include radiological studies, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should identify all thoracic spine and right shoulder disorders found.  With respect to each such diagnosis, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset in or is otherwise related to the Veteran's military service.  If arthritis is diagnosed, indicate whether it was manifested within one year after the Veteran's discharge from active duty on February 24, 2003.  In rendering such opinions, lay statements and testimony and the opinions contained in Dr. Allen's statements and the August 2011 VA treatment record should be discussed.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and after any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


